Title: From Benjamin Franklin to Samuel Mather, 7 July 1773
From: Franklin, Benjamin
To: Mather, Samuel


Reverend Sir,
London, July 7. 1773.
By a Line of the 4th. past, I acknowledged the Receipt of your Favour of March 18. and sent you with it two Pamphlets. I now add another, a spirited Address to the Bishops who opposed the Dissenter’s Petition. It is written by a Dissenting Minister at York. There is preserv’d at the End of it a little fugitive Piece of mine, written on the same Occasion.
I perused your Tracts with Pleasure. I see you inherit all the various Learning of your famous Ancestors Cotton and Increase Mather both of whom I remember. The Father, Increase, I once when a Boy, heard preach at the Old South, for Mr. Pemberton, and remember his mentioning the Death of “that wicked old Persecutor of God’s People Lewis the XIV.” of which News had just been received, but which proved premature. I was some years afterwards at his House at the Northend, on some Errand to him, and remember him sitting in an easy Chair apparently very old and feeble. But Cotton I remember in the Vigour of his Preaching and Usefulness. And particularly in the Year 1723, now half a Century since, I had reason to remember, as I still do a Piece of Advice he gave me. I had been some time with him in his Study, where he condescended to entertain me, a very Youth, with some pleasant and instructive Conversation. As I was taking my Leave he accompany’d me thro’ a narrow Passage at which I did not enter, and which had a Beam across it lower than my Head. He continued Talking which occasion’d me to keep my Face partly towards him as I retired, when he suddenly cry’d out, Stoop! Stoop! Not immediately understanding what he meant, I hit my Head hard against the Beam. He then added, Let this be a Caution to you not always to hold your Head so high; Stoop, young Man, stoop—as you go through the World—and you’ll miss many hard Thumps. This was a way of hammering Instruction into one’s Head: And it was so far effectual, that I have ever since remember’d it, tho’ I have not always been able to practise it. By the way, permit me to ask if you are the Son or Nephew of that Gentleman? for having lived so many Years far from New England, I have lost the Knowledge of some Family Connections.
You have made the most of your Argument to prove that America might be known to the Ancients. The Inhabitants being totally ignorant of the use of Iron, looks, however, as if the Intercourse could never have been very considerable; and that if they are Desc[endants] of our Adam, they left the Family before [the time of Tu]balcain. There is another Discovery of [it claimed] by the Norwegians, which you have not men[tioned, unless] it be under the Words “of old viewed and observed” Page [7. About] 25 Years since, Professor Kalm, a learned Sw[ede, was] with us in Pensilvania. He contended that America was discovered by their Northern People long before the Time of Columbus, which I doubting, he drew up and gave me sometime after a Note of those Discoveries which I send you enclos’d. It is his own Hand writing, and his own English very intelligible for the time he had been among us. The Circumstances give the Account great Appearance of Authenticity. And if one may judge by the Description of the Winter, the Country they visited should be southward of New England, supposing no Change since that time of the Climate. But if it be true as Krantz and I think other Historians tell us, that old Greenland once inhabited and populous, is now render’d uninhabitable by Ice, it should seem that the almost perpetual northern Winter has gained ground to the Southward, and if so, perhaps more northern Countries might anciently have had Vines than can bear them in these Days. The Remarks you have added, on the late Proceedings against America, are very just and judicious: and I cannot at all see any Impropriety in your making them tho’ a Minister of the Gospel. This Kingdom is a good deal indebted for its Liberties to the Publick Spirit of its ancient Clergy, who join’d with the Barons in obtaining Magna Charta, and join’d heartily in forming Curses of Excommunication against the Infringers of it. There is no doubt but the Claim of Parliament of Authority to make Laws binding on the Colonists in all Cases whatsoever, includes an Authority to change our Religious Constitution, and establish Popery or Mahometanism if they please in its Stead: but, as you intimate Power does not infer Right; and as the Right is nothing and the Power (by our Increase) continually diminishing, the one will soon be as insignificant as the other. You seem only to have made a small Mistake in supposing they modestly avoided to declare they had a Right, [the] words of the Act being [that] they have, and of right ought to have full Power, &c.

Your Suspicion that “sundry others, besides Govr Bernard had written hither their Opinions and Counsels, encouraging the late Measures, to the Prejudice of our Country, which have been too much heeded and follow’d” is I apprehend but too well founded. You call them “traitorous Individuals” whence I collect, that you suppose them of our own country. There was among the twelve Apostles one Traitor who betrayed with a Kiss. It should be no Wonder therefore if among so many Thousand true Patriots as New England contains there should be found even Twelve Judases, ready to betray their Country for a few paltry Pieces of Silver. Their Ends, as well as their Views, ought to be similar. But all these Oppressions evidently work for our Good. Providence seems by every Means intent on making us a great People. May our Virtues publick and private grow with us, and be durable, that Liberty Civil and Religious, may be secur’d to our Posterity, and to all from every Part of the old World that take Refuge among us.
I have distributed the Copies of your Piece as you desired. [I can]not apprehend they can give just Cause of Offence.
Your Theological Tracts in which you discover your great Reading, are rather more out of my Walk, and therefore I shall say little of them. That on the Lord’s Prayer I read with most Attention, having once myself considered a little the same Subject, and attempted a Version of the Prayer which I thought less exceptionable. I have found it among my old Papers, and send it you only to show an Instance of the same Frankness in laying myself open to you, which you say you have used with regard to me. With great Esteem and my best Wishes for a long Continuance of your Usefulness, I am, Reverend Sir, Your most obedient humble Servant
B Franklin
Mr Mather
